DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama et al. (US 8,701,824) in view of Tsukihana (JP 5340233).
With respect to claim 1, Hayama et al. teach an exhaust muffler structure to which an exhaust pipe for guiding exhaust gas from an engine to an exhaust muffler is connected (Fig.2), the exhaust muffler structure comprising a catalyst device (Fig.2, Item CA), included inside the exhaust muffler structure (Fig.2, Item M), having a catalyst for purifying the exhaust gas of the engine, wherein the catalyst device has one end connected to the exhaust pipe (Fig.2, Item 8) and is supported inside the exhaust 
On the other hand, Tsukihana teaches a support wall having an inner support wall (Fig.3, Item 35) and an outer support wall (Fig.3, Item 34) that is on an outer side of the inner support wall, and the outer support wall (Fig.3, Item 34) is fixed to an inner wall of the exhaust muffler (Fig.3, Item 28), and the inner support wall is fixed to an outer wall of a muffler element (Fig.2, Item 32).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Tsukihana configuration with the Hayama et al. design because it would permit the inner wall to shift and/or move within the outer wall without losing engagement, in this manner suppressing stresses acting on the members due to thermal expansion. This configuration would extend the working life of the muffler and its parts.  
With respect to claim 2, Tsukihana teaches wherein the outer partition wall (Fig.3, Item 34) and the inner partition wall (Fig.3, Item 35) respectively have cylindrical contact surfaces that come in contact with one another, and the outer partition wall and the inner partition wall are provided slidably with respect to one another (Fig.3; Abstract).  
With respect to claim 3, the Examiner considers that it would have been an obvious matter of design choice to provide wherein the catalyst is a metal catalyst that 
With respect to claim 4, Hayama et al. teach wherein the exhaust muffler has a cylindrical shape whose axis is longer than a diameter of the exhaust muffler (Fig.2), and front and rear ends of the catalyst device (Fig.2, Item CA) are attached at a predetermined distance from the inner wall of the exhaust muffler.  
With respect to claim 5, Hayama et al. teach wherein the catalyst device is supported inside the exhaust muffler by the first partition wall (Fig.2, Item 16) such that the axis of the catalyst device is inclined with respect to the axis of the exhaust muffler.
The Examiner takes official notice that it is well known in the art to provide a throttle-shaped cylinder portion being provided on the rear end of the catalyst device, as disclosed by Jacob et al. (US 7,273,592), in order to control the gas flow and backpressure through the muffler. Also, the Examiner takes official notice that it is well known in the art to provide a cylinder portion overlapping in the axis direction of the exhaust muffler with a communication pipe that is provided through a second partition wall that partitions the inside of the exhaust muffler into a plurality of gas chambers, as disclosed by Nishimura et al. (US 8,359,835), in order to permit the gases coming from the catalyst to expand and cool down before continuing the muffler flow path, in this manner improving the acoustic performance of the muffler.  
With respect to claim 6, Tsukihana teaches wherein the contact surfaces are formed centered around an axis that passes through the center of the exhaust muffler (Fig.3).  

With respect to claim 8, the Examiner takes official notice that it is well known in the art to provide wherein a communication hole is formed through at least one of the inner partition wall and the outer partition wall, as disclosed by Nishimura et al.. The communication hole would provide access to another expansion and/or resonating chamber in order to tune the muffler to attenuate sound in a predetermined frequency range as necessitated by the specific requirements of the particular application.   
With respect to claim 9, the Examiner considers that it would have been an obvious matter of design choice to provide wherein in a state where the exhaust muffler is installed on a vehicle, the communication hole is positioned on a lower side and the inner side of the exhaust muffler because it would place the hole in a position far from the catalyst outlet in this manner permitting the gas to expand and cool down within the chamber before flowing through the communication hole.  
With respect to claim 10, Hayama et al. teach wherein the exhaust pipe (Fig.2, Item 8) is integral with a front wall comprising a peripheral wall (Fig.2, Item 11) that covers an upstream side of the exhaust muffler and is integral with the inner partition 
With respect to claim 11, the Examiner takes official notice that it is well known in the art to provide wherein the exhaust pipe is formed by a first member and a second member, and the peripheral wall, the first member, and the second member are integrated by a weld bead because it is a very reliable and standardized method of fabricating mufflers. 

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 23, 2022